



Exhibit 10.1
RETENTION RESTRICTED STOCK UNIT AWARD AGREEMENT
(2016 Long-Term Incentive Plan for Associates)
This RETENTION RESTRICTED STOCK UNIT AWARD AGREEMENT (this “AGREEMENT”) is made
to be effective as of [ DATE ] (the date on which the COMMITTEE (as defined
below) approves the award, referred to as the “GRANT DATE”), by and between
Abercrombie & Fitch Co., a Delaware corporation (the “COMPANY”), and [ NAME ],
an employee (associate) of the COMPANY or of one of the COMPANY’s subsidiaries
or affiliates (“PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2016 Long-Term Incentive Plan for
Associates of the COMPANY (the “PLAN”), the Compensation and Organization
Committee (the “COMMITTEE”) of the Board of Directors of the COMPANY (the
“BOARD”) administers the PLAN;
WHEREAS, PARTICIPANT and the COMPANY have entered into an Agreement dated as of
_________________ (the “SEVERANCE AGREEMENT”) that sets forth the terms under
which PARTICIPANT may be entitled to severance benefits upon the occurrence of
certain events; and
WHEREAS, the COMMITTEE has determined that PARTICIPANT should be granted rights
to receive XXX shares of Class A Common Stock, $0.01 par value, of the COMPANY
(such rights, the “RESTRICTED STOCK UNITS”), subject to the restrictions,
conditions and other terms set forth in this AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1.     Grant of RESTRICTED STOCK UNITS. Pursuant to, and subject to, the terms
and conditions set forth in this AGREEMENT and in the PLAN, the COMPANY hereby
grants to PARTICIPANT XXX RESTRICTED STOCK UNITS (subject to adjustment as
provided in Section 11(c) of the PLAN, if applicable). Each RESTRICTED STOCK
UNIT shall represent the right to receive one share of Class A Common Stock,
$0.01 par value (a “SHARE”), of the COMPANY, but shall be subject to the
restrictions, conditions and other terms set forth in this AGREEMENT.
2.     Terms and Conditions of the RESTRICTED STOCK UNITS.
(A)    RESTRICTED PERIOD. Except as provided under Sections 3 and 4 of this
AGREEMENT, the period of restriction (the “RESTRICTED PERIOD”), after which the
RESTRICTED STOCK UNITS shall become vested and no longer be subject to
forfeiture to the COMPANY, shall lapse on the third anniversary of the GRANT
DATE (the “VESTING DATE”), provided PARTICIPANT is employed by the COMPANY or by
a subsidiary or affiliate of the COMPANY on the VESTING DATE and PARTICIPANT
remains in compliance with the covenants in Section 5 of this AGREEMENT.
(B)    Non-Transferability of RESTRICTED STOCK UNITS. RESTRICTED STOCK UNITS may
not be pledged, hypothecated or otherwise encumbered or subject to any lien,
obligation or





--------------------------------------------------------------------------------





liability of PARTICIPANT to any party (other than the COMPANY or a subsidiary or
affiliate of the COMPANY) or assigned or transferred (whether by operation of
law or otherwise) by PARTICIPANT, otherwise than by will or by the applicable
laws of descent and distribution, and the RESTRICTED STOCK UNITS shall not be
subject to execution, attachment or similar process.
(C)    Lapse of RESTRICTED PERIOD. Upon the lapse of the RESTRICTED PERIOD, as
promptly as is reasonably practicable following the VESTING DATE, and in no case
later than March 15th of the calendar year immediately following the calendar
year during which the RESTRICTED PERIOD lapses, SHARES of the COMPANY equal in
number to the vested RESTRICTED STOCK UNITS shall be issued to PARTICIPANT and
the COMPANY shall deliver a stock certificate or other appropriate documentation
evidencing the number of SHARES of the COMPANY issued in settlement of the
vested RESTRICTED STOCK UNITS to PARTICIPANT. Notwithstanding the foregoing, any
SHARES issued under this AGREEMENT shall remain subject to a risk of FORFEITURE
if PARTICIPANT violates the covenants set forth in Section 5 of this AGREEMENT.
(D)    Tax Withholding. The COMPANY shall have the right to require PARTICIPANT
to remit to the COMPANY an amount sufficient to satisfy any applicable federal,
state, local and foreign tax withholding requirements in respect of settlement
of the RESTRICTED STOCK UNITS. Unless PARTICIPANT is notified otherwise, the
COMPANY will withhold SHARES of the COMPANY otherwise deliverable upon
settlement of the RESTRICTED STOCK UNITS having a FAIR MARKET VALUE (as defined
in the PLAN) on the date of settlement equal to the amount required to be
withheld (but only to the extent of the minimum amount that must be withheld to
comply with applicable federal, state, local and foreign income, employment and
wage tax laws).
(E)    Rights as Holder of RESTRICTED STOCK UNITS. With respect to the
RESTRICTED STOCK UNITS, PARTICIPANT shall have no rights as a stockholder of the
COMPANY (including no right to vote or receive dividends) with respect to any
SHARES of the COMPANY until the date of issuance to PARTICIPANT of a stock
certificate or other evidence of ownership representing such SHARES in
settlement thereof. In addition, dividend equivalents will not be paid or
payable with respect to the RESTRICTED STOCK UNITS subject to this AGREEMENT
until such date of issuance.
3.     Change of Control. Except as described in Section 4(E) below and unless
the BOARD or the COMMITTEE provides otherwise prior to a “Change of Control” (as
such term is defined in the PLAN), upon a Change of Control, Section 9 of the
PLAN shall govern the treatment of the RESTRICTED STOCK UNITS.
4.     Effect of Termination of Employment.
(A)    The grant of the RESTRICTED STOCK UNITS shall not confer upon PARTICIPANT
any right to continue in the employment of the COMPANY or any of the
subsidiaries or affiliates of the COMPANY or interfere with or limit in any way
the right of the COMPANY or any of the subsidiaries or affiliates of the COMPANY
to modify the terms of or terminate the employment of PARTICIPANT at any time in
accordance with applicable law and the COMPANY’s or the applicable subsidiary’s
or affiliate’s governing corporate documents.
(B)    Except as the COMMITTEE may at any time provide, if the employment of
PARTICIPANT with the COMPANY and the subsidiaries and affiliates of the COMPANY
is terminated, including resignation, for any reason other than as described in
Sections 4(C), 4(D) and 4(E) below prior to the lapsing of the RESTRICTED PERIOD
applicable to the RESTRICTED STOCK UNITS, all of the RESTRICTED STOCK UNITS
shall be forfeited to the COMPANY.





--------------------------------------------------------------------------------





(C)    If PARTICIPANT becomes totally disabled prior to the lapsing of the
RESTRICTED PERIOD applicable to the RESTRICTED STOCK UNITS, the RESTRICTED
PERIOD shall immediately lapse and the RESTRICTED STOCK UNITS shall become fully
vested. For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long Term Disability Plan,
which definition is incorporated herein by reference.
(D)    If PARTICIPANT dies while employed by the COMPANY or one of the
subsidiaries or affiliates of the COMPANY prior to the lapsing of the RESTRICTED
PERIOD applicable to the RESTRICTED STOCK UNITS, the RESTRICTED PERIOD shall
immediately lapse and the RESTRICTED STOCK UNITS shall become fully vested.
(E)    If PARTICIPANT’s employment with the COMPANY is terminated without Cause
or for Good Reason (as each such term is defined in the SEVERANCE AGREEMENT)
other than during the CIC Protection Period (as defined in the SEVERANCE
AGREEMENT), then a prorated number of the RESTRICTED STOCK UNITS shall become
vested as follows:
(i) If such termination without Cause or for Good Reason occurs prior to the
second anniversary of the GRANT DATE, a pro-rata portion of the RESTRICTED STOCK
UNITS shall become vested, to be calculated using a fraction where the numerator
is the number of days that have elapsed since the GRANT DATE and the denominator
is 1,460. Any of the RESTRICTED STOCK UNITS that do not become vested pursuant
to the immediately preceding sentence shall be forfeited to the COMPANY.
(ii) If such termination without Cause or for Good Reason occurs after the
second anniversary of the GRANT DATE but before the third anniversary of the
GRANT DATE, a portion of the RESTRICTED STOCK UNITS shall become vested, to be
calculated as the sum of (a) plus (b), where (a) equals half of the RESTRICTED
STOCK UNITS, and (b) equals a pro-rata portion of the remaining half of the
RESTRICTED STOCK UNITS, to be calculated using a fraction where the numerator is
the number of days that have elapsed since the second anniversary of the GRANT
DATE and the denominator is 365. Any of the RESTRICTED STOCK UNITS that do not
become vested pursuant to the immediately preceding sentence shall be forfeited
to the COMPANY.
5.     Forfeiture of RESTRICTED STOCK UNITS.
(A)    The RESTRICTED STOCK UNITS shall be subject to the following additional
forfeiture conditions, to which PARTICIPANT, by accepting the RESTRICTED STOCK
UNITS, agrees. If any of the events specified in Section 5(B)(i), (ii), (iii) or
(iv) of this AGREEMENT occurs (a “FORFEITURE EVENT”), the following forfeiture
will result:
(i)    the RESTRICTED STOCK UNITS held by PARTICIPANT and not then settled will
be immediately forfeited and canceled upon the occurrence of the FORFEITURE
EVENT; and
(ii)    PARTICIPANT will be obligated to repay to the COMPANY, in cash, within
five business days after demand is made therefor by the COMPANY, the total
amount of “AWARD GAIN” (as defined below) realized by PARTICIPANT upon
settlement of RESTRICTED STOCK UNITS on or after (x) the date that is
twenty-four months prior to the occurrence of the FORFEITURE EVENT, if the
FORFEITURE EVENT occurred while PARTICIPANT was employed by the COMPANY or a
subsidiary or affiliate of the COMPANY, or (y) the date that is twenty-four
months prior to the date PARTICIPANT’s employment by the COMPANY or a subsidiary
or affiliate of the COMPANY terminated, if the FORFEITURE EVENT occurred after
PARTICIPANT ceased to be so employed. For purposes of this AGREEMENT, the term
“AWARD GAIN” shall mean, in respect of settlement of RESTRICTED STOCK UNITS
granted to





--------------------------------------------------------------------------------





PARTICIPANT, the FAIR MARKET VALUE as of the VESTING DATE of the SHARES of the
COMPANY paid or payable to PARTICIPANT (regardless of any elective deferrals).
(B)    The forfeitures specified in Section 5(A) of this AGREEMENT will be
triggered upon the occurrence of any one of the following FORFEITURE EVENTS at
any time during PARTICIPANT’s employment by the COMPANY or a subsidiary or
affiliate of the COMPANY, or during the twenty-four-month period following
termination of such employment:
(i)    PARTICIPANT, acting alone or with others, directly or indirectly, (I)
engages, either as an employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder unless PARTICIPANT’s interest is
insubstantial, in any business in an area or region in which the COMPANY or any
subsidiary or affiliate of the COMPANY conducts business at the date the event
occurs, which is directly in competition with a business then conducted by the
COMPANY or a subsidiary or affiliate of the COMPANY; (II) induces any customer
or supplier of the COMPANY or a subsidiary or affiliate of the COMPANY, with
which the COMPANY or a subsidiary or affiliate of the COMPANY has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the COMPANY or any subsidiary or affiliate of the COMPANY; or
(III) induces, or attempts to influence, any employee of or service provider to
the COMPANY or a subsidiary or affiliate of the COMPANY to terminate such
employment or service. The COMMITTEE shall, in its discretion, determine which
lines of business the COMPANY and the subsidiaries and affiliates of the COMPANY
conduct on any particular date and which third parties may reasonably be deemed
to be in competition with the COMPANY or any subsidiary or affiliate of the
COMPANY. For purposes of this Section 5(B)(i), PARTICIPANT’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and PARTICIPANT’s interest as an
owner, investor, or partner is insubstantial if it represents ownership, as
determined by the COMMITTEE in its discretion, of less than five percent of the
outstanding equity of the entity;
(ii)    PARTICIPANT discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the COMPANY or any subsidiary
or affiliate of the COMPANY, any confidential or proprietary information of the
COMPANY or any subsidiary or affiliate of the COMPANY, including but not limited
to information regarding the COMPANY’s or any subsidiary’s or affiliate’s
current and potential customers, organization, employees, finances, and methods
of operations and investments, so long as such information has not otherwise
been disclosed to the public or is not otherwise in the public domain (other
than by PARTICIPANT’s breach of this provision), except as required by law or
pursuant to legal process, or PARTICIPANT makes statements or representations,
or otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,
disparage or be damaging to the COMPANY or any of the subsidiaries or affiliates
of the COMPANY or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii)    PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate of the COMPANY in any way, including, without limitation, by making
PARTICIPANT available to testify on behalf of the COMPANY or such subsidiary or
affiliate of the COMPANY in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
COMPANY or any subsidiary or affiliate of the COMPANY in any way, including,
without limitation, in connection with any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the COMPANY or such subsidiary or
affiliate of the COMPANY, as reasonably requested; or





--------------------------------------------------------------------------------





(iv)    PARTICIPANT, during the period PARTICIPANT is employed by the COMPANY or
any subsidiary or affiliate of the COMPANY and for twenty-four months thereafter
(the “NON-SOLICITATION PERIOD”), alone or in conjunction with another person,
(I) interferes with or harms, or attempts to interfere with or harm, the
relationship of the COMPANY or any subsidiary or affiliate of the COMPANY with
any person who at any time was a customer or supplier of the COMPANY or any
subsidiary or affiliate of the COMPANY or otherwise had a business relationship
with the COMPANY or any subsidiary or affiliate of the COMPANY; or (II) hires,
solicits for hire, aids in or facilitates the hire, or causes to be hired,
either as an employee, contractor or consultant, any person who is currently
employed, or was employed at any time during the six-month period prior thereto,
as an employee, contractor or consultant of the COMPANY or any subsidiary or
affiliate of the COMPANY.
(C)    Despite the conditions set forth in this Section 5, PARTICIPANT is not
hereby prohibited from engaging in any activity set forth in Section 5(B)(i) of
this AGREEMENT, including but not limited to competition with the COMPANY and
the subsidiaries and affiliates of the COMPANY. Rather, the non-occurrence of
the FORFEITURE EVENTS set forth in Section 5(B) of this AGREEMENT is a condition
to PARTICIPANT’s right to realize and retain value from the RESTRICTED STOCK
UNITS, and the consequences under the PLAN and this AGREEMENT if PARTICIPANT
engages in an activity giving rise to any such FORFEITURE EVENTS are the
forfeitures specified therein and as otherwise provided in this AGREEMENT. The
COMPANY and PARTICIPANT shall not be precluded by this provision or otherwise
from entering into other agreements concerning the subject matter of Sections
5(A) and 5(B) of this AGREEMENT.
(D)    The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY’s right to forfeiture under this Section 5, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(E)    In addition to the other provisions of this Section 5, PARTICIPANT agrees
that any of the conduct described in Sections 5(B)(ii) and (B)(iv) of this
AGREEMENT would result in irreparable injury and damage to the COMPANY for which
the COMPANY would have no adequate remedy at law. PARTICIPANT agrees that in the
event of such conduct or any threat thereof, the COMPANY shall be entitled to an
immediate injunction and restraining order to prevent such conduct and
threatened conduct and/or continued conduct by PARTICIPANT and/or any and all
persons and/or entities acting for and/or with PARTICIPANT, and without having
to prove damages and to all costs and expenses incurred by the COMPANY in
seeking to enforce the COMPANY’s rights under this AGREEMENT. These remedies are
in addition to any other remedies to which the COMPANY may be entitled at law or
in equity. PARTICIPANT agrees that the covenants of PARTICIPANT contained in
Section 5(B) of this AGREEMENT are reasonable. For the same reasons, the COMPANY
shall be entitled to an immediate injunction without having to prove damages to
enforce the COMPANY’s right to cause the RESTRICTED STOCK UNITS to be forfeited
by PARTICIPANT pursuant to Section 5(A) and Section 5(C) for a violation of
Section 5(B)(i).
6.     Restrictions on Transfers of SHARES. Anything contained in this AGREEMENT
or elsewhere to the contrary notwithstanding, the COMPANY may postpone the
issuance and delivery of SHARES of the COMPANY upon settlement of the RESTRICTED
STOCK UNITS until completion of any stock exchange listing or registration or
other qualification of such SHARES under any state, federal or foreign law, rule
or regulation as the COMPANY may consider appropriate; and may require
PARTICIPANT in connection with the issuance of the SHARES to make such
representations and furnish such information as the COMPANY may consider
appropriate in connection with the issuance of the SHARES in compliance with
applicable laws, rules and regulations. SHARES of the COMPANY issued and
delivered upon settlement of the RESTRICTED STOCK UNITS shall be subject to such
restrictions on trading, including appropriate





--------------------------------------------------------------------------------





legending of certificates to that effect, as the COMPANY, in its discretion,
shall determine are necessary to satisfy applicable laws, rules and regulations.
7.     PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and
conditions of the PLAN applicable to the RESTRICTED STOCK UNITS which are not
set forth in this AGREEMENT shall be deemed incorporated herein by reference. In
the event that any term or condition of this AGREEMENT is inconsistent with the
terms and conditions of the PLAN, the PLAN shall be deemed controlling.
PARTICIPANT acknowledges receipt of a copy of the PLAN and of the Prospectus
related to the PLAN. PARTICIPANT also acknowledges that all decisions,
determinations and interpretations of the COMMITTEE in respect of the PLAN, this
AGREEMENT and the RESTRICTED STOCK UNITS shall be final, conclusive and binding
on PARTICIPANT, all other persons interested in the PLAN and stockholders of the
COMPANY.
8.     Governing Law. To the extent not preempted by applicable federal or
foreign law, this AGREEMENT shall be governed by and construed in accordance
with the laws of the State of Delaware, except with respect to provisions
relating to the covenants set forth in Section 5 of this AGREEMENT, which shall
be governed by the laws of the State of Ohio.
9.     Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
10.    Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
11.    Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
12.    Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
13.    Entire Agreement. This AGREEMENT, including the PLAN incorporated herein
by reference, and the SEVERANCE AGREEMENT constitute the entire agreement
between the COMPANY and PARTICIPANT in respect of the subject matter of this
AGREEMENT, and this AGREEMENT supersedes all prior and contemporaneous
agreements between the parties hereto in connection with the subject matter of
this AGREEMENT. No officer, employee or other servant or agent of the COMPANY,
and no servant or agent of PARTICIPANT, is authorized to make any
representation, warranty or other promise not contained in this AGREEMENT. Other
than as set forth in Section 11(e) of the PLAN, no change, termination or
attempted waiver of any of the provisions of this AGREEMENT shall be binding
upon either party hereto unless contained in a writing signed by the party to be
charged.
14.    Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger,





--------------------------------------------------------------------------------





consolidation or other reorganization of the COMPANY, or upon any successor
corporation or organization succeeding to substantially all of the assets and
businesses of the COMPANY.
IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and PARTICIPANT has executed this AGREEMENT, in each
case effective as of the GRANT DATE.


COMPANY:
ABERCROMBIE & FITCH CO.
By:______________________________________    
Chief Executive Officer
    


Date: ____________________________________














PARTICIPANT:




_________________________________________


Printed Name: _____________________________






Date: _____________________________________




Address:
_________________________________________
_________________________________________
_________________________________________


    
    
    













